Citation Nr: 1232635	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  10-44 182	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Bordewyk, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1945 to November 1946.  He died in August 2009.  The appellant is his widow.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied entitlement to service connection for the cause of the Veteran's death.  

Although the appellant requested a Board hearing to be held at the RO in an October 2010 VA Form 9, she withdrew that request in a May 2011 statement.  Therefore, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704 (2011).

The Board notes that although the issue of entitlement to dependency and indemnity compensation (DIC) benefits under the provisions of 38 U.S.C.A. § 1318 (West 2002) was discussed in a September 2010 statement of the case, the issue was never listed in a decisional document, was never actually denied by the RO, and was not appealed or discussed by the appellant.  Therefore, the issue is not considered herein.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran's death certificate indicated that he died in August 2009 as an inpatient at the Hendrick Medical Center in Abilene, Texas.  A review of the paper claims file and the Virtual VA file revealed that records of treatment at this facility, including terminal records, have not yet been obtained.  

VA has a duty to obtain relevant records of private treatment.  38 U.S.C.A. § 5103A(b) (West 2002); Massey v. Brown, 7 Vet. App. 204 (1994).  The records of the Veteran's terminal hospitalization are relevant to the claim for service connection for the cause of his death.  

VA has adopted a regulation requiring that when it becomes aware of relevant private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA has undertaken to request that the claimant obtain the records.  38 C.F.R. § 3.159(e)(2) (2009).

Since becoming aware of the private treatment records, it does not appear that VA has followed the procedures outlined in 38 C.F.R. § 3.159(e)(2).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Ask the appellant to provide authorizations for VA to obtain records of the Veteran's terminal hospitalization at the Hendrick Medical Center in August 2009, and any other relevant treatment in accordance with 38 C.F.R. § 3.159.  

If the appellant fails to provide necessary authorization, she should be advised to obtain and submit the records herself.

If VA cannot obtain any requested records, it should inform the appellant of the records that could not be obtained, of the efforts made to obtain the records, and of any further actions that will be undertaken with regard to the claim.

2.  If any benefit for which there is a perfected appeal remains denied, issue a supplemental statement of the case.  The claim should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



